Citation Nr: 1825600	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and mood disorder, but not posttraumatic stress disorder (PTSD).

4.   Entitlement to service connection for headaches.

5.  Entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for low back problems.

8.  Entitlement to service connection for skeletal arthritis.

9.  Entitlement to service connection for a right shoulder disorder.

10.  Entitlement to service connection for a left shoulder disorder.

11.  Entitlement to service connection for right upper extremity peripheral neuropathy.

12.  Entitlement to service connection for left upper extremity peripheral neuropathy.

13.  Entitlement to service connection for right lower extremity peripheral neuropathy.

14.  Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Barbara Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board notes that in March 2017, the Agency of Original Jurisdiction (AOJ) issued a statement of the case (SOC) for claims for service connection for PTSD and sleep apnea.  Neither the Veteran nor his agent filed a substantive issue with those issues.  The AOJ did not continue adjudication of those issues.  Although the Veteran provided testimony on those issues at the Board hearing, such indication of appeal was not timely and was made after the applicable appeal period.  As such, those issues have been finally adjudicated, not been appealed to the Board.   

The September 2017 statement of the case adjudicated issues of service connection for skeletal arthritis, bilateral shoulders, and bilateral upper and lower peripheral neuropathy.  Neither the Veteran nor his agent filed a substantive appeal.  However, the statements made during the October 2017 Board hearing can be construed as a timely substantive appeal.  As such, those issues are before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the October 2017 Board hearing, the Veteran reported that he has received medical treatment from the same private medical provider, Dr. J. Finley, since 1979.  Although the Veteran's representative indicated that she would provide such records, they have not been associated with the claims file.  Furthermore, an October 2013 VA medical record documents that the Veteran received non-VA respiratory treatment, including a septoplasty and turbinates repair in 1996 and 2003.  The AOJ should contact the Veteran and obtain all unassociated medical records.

Additionally, the Veteran has reported treatment at the Jefferson County Veterans Center in Beaumont Texas and with the VA medical center in Houston and the outpatient clinic in Beaumont since 1979.  These records, and any other unassociated VA medical records, must be obtained.

In March 2015, the Veteran underwent a VA examination.  The VA examiner did not provide an explanation as to how he determined the Veteran's depressive disorder was not due to service.  An additional medical opinion is necessary.

Finally, during the hearing, the Veteran reported that he claimed that his respiratory disorder developed due to alleged asbestos exposure in service.  The AOJ should provide appropriate notice regarding asbestos exposure claims.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran, and his agent, a letter (a) providing notice of information and evidence necessary to establish service connection from asbestos exposure and (b) requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated the Veteran for the claimed disorders - including Dr. Finley and the respiratory treatment, including surgeries.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The AOJ should obtain (a) VA treatment records from the Houston VA medical center and Beaumont outpatient clinic, dated from 1979 to October 2013 and any other unassociated VA medical records and (b) Beaumont Vet Center records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Once all medical records are associated with the claims file, the AOJ should obtain a new VA medical opinion from the October 2015 VA examiner or other appropriate mental health specialist.  The claims file should be reviewed.  It is left to the discretion of the VA medical opinion provider to determine whether a new VA examination is warranted.

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, and the Veteran's statements, the examiner is requested to render opinions as to the following:

(a) Does the Veteran meet the criteria for any psychiatric disorder, other than PTSD?  If the answer is "Yes," please provide the diagnosis for EACH such mental disorder found to exist.

(b)  For EACH diagnosis of an acquired psychiatric disorder, other than PTSD, is it at least as likely as not (probability of at least 50 percent) that any such mental disorder developed during service, was caused by, or is it the result of, any in-service disease or injury.  

(c)  For EACH diagnosed psychosis, is it at least as likely as not (probability of at least 50 percent) that any such psychoses developed within one year of the Veteran's September 1975 separation from service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.  The examiner is directed to reconcile his or her opinions with any on file that may conflict - to include any prior/different diagnoses from medical providers.

4.  After the above development has been accomplished, the AOJ should review the record and perform any additional development deemed warranted.  

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




